Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 16, 1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with registration requirements.
After becoming unemployed in February 1991, claimant filed an original claim for unemployment insurance benefits which expired in February 1992. He became unemployed again in June 1992 and allegedly, on June 17, 1992, went to the local unemployment insurance office to file a claim. He did not do so because, according to claimant, an information clerk incorrectly advised him that his benefits were exhausted. Claimant again filed an original claim for benefits on November 2, 1992. This claim was valid as of November 5, 1992, however, it was held that claimant was ineligible to receive benefits for the period between June 17, 1992 and November 1, 1992 due to his failure to comply with registration requirements. Claimant requested a hearing to challenge this determination.
At the hearing, claimant testified that the clerk who gave him the erroneous advice in June 1992 was an oriental woman with curly hair and glasses. A representative of the local office testified that no woman fitting that description worked at the local office during the relevant time period. He further testified that local office procedure does not allow information clerks to make decisions on new claims as they are only supposed to give claimants forms and instructions on how to fill them out. This testimony raised questions of credibility which were for the Board to resolve. Accordingly, we find that substantial evidence supports the Board’s denial of benefits to claimant because he failed to comply with registration requirements (see, Matter of Terranova [Hudacs], 211 AD2d 847).
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.